Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2017/072363 09/06/2017 and claims priority to EUROPEAN PATENT OFFICE (EPO) 16188760.9 09/14/2016.	
Claims 1, 3-21 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection of claims 1, 3-14, 18-21 under 35 U.S.C. 103 as being unpatentable over Frischmuth in view of Yoshihiko US 9,120,792 is maintained.  Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.   The remarks rely upon the affidavit of inventor Willot of March 2, 2021, hereinafter the Willot Declaration.  At the outset the examiner would like to call attention to the fact that the affidavit and appended publications are practically unreadable due to a scanning or transmission error, possibly due to fax or other means of transmittal.  The affidavit is at least in a font size where it can be read, however the publications appear to be in an 8 point font size and smaller, such that many portions are entirely unreadable due to the scanning and transmission errors.  None of these documents appear on an IDS statement.  
Two different modelling approaches were explored to predict the preferred metalation site of the structurally diverse heterocycles as shown below. In Approach 1, relative C-H pKa values are calculated for substrates R-H through the proton transfer reaction shown as Equation (1) in Scheme 1 with the furan/furan-2-ide reference system, whose pKa value amounts to 35.0 in DMSO.[13]

[13] a) P. Gros, S. Choppin, Y. Fort, J. Org. Chem. 2003, 68, 2243 –2247; b) A. Frischmuth, M. Fern#ndez, N. M. Barl, F. Achrainer,H. Zipse, G. Berionni, H. Mayr, K. Karaghiosoff, P. Knochel,Angew. Chem. Int. Ed. 2014, 53, 7928–7932; Angew. Chem.2014, 126, 8062–8066.

Reference 13b is the Frischmuth paper, which is the reference that is the basis of the rejection.  Reference 13a was also available at the time the invention was made 2003.   Balkenhohl’s Approach 1 is that of Frischmuth.  As has already been demonstrated, Frischmuth shows how to calculate the most acidic proton of on pages 2-3 of the supporting info in this manner and examples are given for a number of fused 5-membered heteroaryls including benzothiophene, benzofuran, indole and the previously claimed benzoxazole (Q4) on pages 42 ff.  
	Balkenhohl applies the Frischmuth calculation method, Approach 1, along with a second strategy termed Approach 2, and finds the Frischmuth calculation (Approach 1) to be highly effective at predicting the experimental site of deprotonation. “Evaluating the success of the theoretical approaches employed herein, we found that the pKa values calculated according to Approach 1 predict the correct deprotonation site as the site of highest acidity in 81.4% of all cases (Figure 8).” ( Balkenhohl 14997 column 1 ¶2).  In conclusion, “A wide range of N-, S-, and O heterocycles as well as functionalized arenes, alkenes and alkanes were investigated and their pKa values calculated.  Overall, the predicted site matched well with the empirical results, with a correct prediction in over 80% of the more than 150 investigated substrates, suggesting that for the relatively covalent zinc amide TMPZnCl·LiCl, thermodynamic considerations predominate.” (Balkenhohl 14997 column 2 ¶1). The declaration recognizes this but states that “for N- heterocyles, the accuracy for predicting deprotonation sites was significantly lower as 80%, as shown by Fig. 7.  Here, the experimental deprotonation sites differed from the calculated sited in 2 out of 5 cases (Fig. 7, p 14996)”  (Willot declaration ¶ 8).   There are 6 cases in the Figure 7 not 5 and the prediction failed in 2 instances, 13e and 13f however Balkenhohl remarks, “In imidazo[1,5-a]pyridine (13e), two protons have similar pKa values (pKa(H1)=33.1, pKa(H2)=32.7). Since coordination to a nitrogen atom can only take place at position C1, TMPZnCl·LiCl preferably deprotonates proton H1, leading, after cross-coupling, to the functionalized N-heterocycle 15e in 40% yield.”  Balkenhohl stare,  “A final remark should be made for substrates, where the pKa values differed by less than one unit (such as 13e in Figure 7). If these cases are counted as successful predictions, the fidelity of the prediction increased to more than 88%”  There is no evidence that any of the substrates in claim 1 are predicted to have a pKa value in 2-positions that differ by less than one unit.   With respect to 13f which is not 5 membered, “The pKa values in quinazoline (13 f) are relatively high (pKa=36.7–40.2), resulting in a deprotonation only at the site of best coordination, which lies in between the two nitrogen atoms (C2). After electrophilic quenching, the biaryl 15f was obtained in 78% yield.”  If one looks at fused 5-membered nitrogen heteroaryls with multiple nitrogen atoms, which are those of the 3b, 3c, 3e, 3f, in Figure 2.  In only 1 instance did the Frischmuth method fail, example 13e, which has two sites for deprotonation with very similar pKa’s as discussed above.  In only 1 case out of 9 did the prediction fail which is a success rate of 90%, and excluding example 13e which Balkenhohl suggests (“If these cases are counted as successful predictions, the fidelity of the prediction increased to more than 88%”), the success rate is 100%. This is not a situation where the rejection is a statement that it would have been "obvious to try" without more. Here there was a reasonable expectation of success. "Obviousness does not require absolute predictability of success." Id. at 903, 7 USPQ2d at 1681.
	The Willot declaration states at ¶ 11 that a paper, Brun, Tetrahedron 2002, 58, 7911 at “Scheme 2 on page 7913” shows a failure to deprotonate a fused imidazole in the 2-position with a lithium base.  The examiner has reviewed Scheme 2 and cannot find this reaction.  Scheme 2, which is reproduced below, is drawn to an SNAr reaction (a) followed by a Stille coupling (b), neither of which involve lithium bases or deprotonation of a heteroaryl.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

There is a reaction in Scheme 1, i.e. 1 to 2, which is found in reference 43.  This document shows the opposite of what is alleged, Reference 43 is Kato “A New Entry to 2-Substituted Purine Nucleosides Based on Lithiation-Mediated Stannyl Transfer of 6-Chloropurine Nucleosides”  J. Org. Chem. 1997, 62, 6833-6841, however the reaction proceeds with deprotonation in the 2 position. “The use of LDA for the lithiation of 1, on the other hand, enabled a clean conversion to 5” “That the initial lithiation had taken place exclusively at the 8-position in entries 1 and 2 was confirmed again by deuterium incorporation (entry 3).”

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The 8-position is the # sign position of the instant claims and the purine 1 of Kato is a position isomer of Q14 of claim 1.
Imidazo[4,5-c]pyridines, Q3, are successfully deprotonated in the 2-position as shown by Wilson, Robert J. “Copper- and Palladium-Catalyzed Amidation Reactions for the Synthesis of Substituted Imidazo[4,5‑c]pyridines” Journal of Organic Chemistry, 2014, 79(5), 2203-2212, Scheme 3 page 2205, 4h to 8.
Thiazolo[5,​4-​b]​pyridines, Q8, are successfully deprotonated in the 2-position as shown by US 20140155415 A1 Example 65 page 83, Example 67 on page 84 where the 2 position of thiazolo[5,4-b]pyridine is deprotonated followed by reaction with electrophiles. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Komoriya “Design, synthesis, and biological activity of novel factor Xa inhibitors: Improving metabolic stability by S1 and S4 ligand modification” Bioorganic & Medicinal Chemistry, 2006, 14(5), 1309-1330 applies a organolithium deprotonation electrophile trapping sequence with CO2, to thiazolo[5,4-c]pyridines as outlined in Scheme 7 on page 1313, 6d to 37, conditions c.  The sequence was successful on a diverse array of pyridofused thiazoles and oxazoles, as shown by entries 9a, 9b, 9e, 9f,  in Table 2.  9a is the thiazolo[5,4-c]pyridine, Q9, 9b and 9f is the thiazolo[5,4-b]pyridine Q8.  US 7,981,886, Scheme 2 on column 12 line 54 ff. prepared a number of fused 5 membered nitrogen heteroaryls substituted in the 2 position. The expectation of the chemistry is deprotonation of the 2-position.
It is interesting to note that according to Balkenhohl the method of Frischmuth correctly predicted the site of deprotonation for 13d (Q10), but this is not the site of deprotonation in the prophetic embodiment Q10.  The specification has only two examples of any reaction of the Q substrates, that for Q2, imidazo[4-5-b]pyridine, and Q3, Imidazo[4,5-c]pyridines.  The argument is on the one hand that predicting the site of deprotonation is not possible based upon Frischmuth, but all of the 
	Applicant’s representative argues that the yield in Frishmuth is 14%, however this is scientifically incorrect. The 14% discussed in the traversal is not the preparative reaction on page 40, discussed in the rejection, but that of a competition/trapping experiment with 2,4-dichlorobenzonitrile (1a).  This can be seen from the discussion below the table on page 41.
The preparative reaction on page 40 is:
Procedures:

2-Iodobenzothiazole was prepared by reaction of benzothiazole (135 mg, 1.0 mmol) dissolved in anhydrous THF (1 mL) and TMPZnCl·LiCl (1.10 M, 1.0 mL, 1.1 mmol) at 25 °C for 20 min and quenched with a solution of iodine (254 mg, 1.0 mmol) in THF (1 mL).

No yield is given. 

There are a different set of reactions in Table 1 which is competition/trapping experiment reproduced here:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

		
An estimate for the relative reactivities of 1a and ZnCl2 was derived from the reaction series shown in schemes 1-4, where the quantity of ZnCl2 was increased from 0.5 to 2.0 equivalents, while 1a and TMPLi were kept at a 1:1 ratio. While increasing amounts of ZnCl2, the concentration of metalated 1a decreased from 82% (0.5 equiv. of ZnCl2) to 50% (2.0 equiv. of ZnCl2) while the concentration of TMPZnCl·LiCl, derived from the amount of metalated benzothiazole, increased from <1% to 16%. The 50/16 ratio of 4a vs. iodothiazole obtained at a 2:1 ratio of ZnCl2 vs. 1a shows that the reaction of TMPLi with ZnCl2 is at least 6 times slower than the metalation of 1a. The same conclusion can be drawn from the 56:14 ratio of these compounds at a 1.5:1 ratio of ZnCl2 vs. 1a. A more quantitative evaluation of these experiments is not possible because some material is missing in the mass balance and the relative rate of the reaction of lithiated 1a with ZnCl2 is unknown. The percentage of conversion is always larger than the amount of isolated iodoarene. 


There is no reasonable basis to argue the yield is 14% based upon the experiment in Table 1 of the supporting info. This experiment was done to show the reaction rate of TMPLi with ZnCl2 as compared to the metalation of 2,4-dichlorobenzonitrile  1a. Frischmuth’s yields are as high as 96%, entry 3, 4 Table 1 on page 7929.  The iodination with I2 as electrophile yields 87% in entry 13.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the compounds are known intermediates for specific drugs and pesticides.  Generally in chemistry methods go from the specific to general, so it is entirely reasonable to suggest that once a synthetic method is discovered like that of Frischmuth the artisan of ordinary skill would apply the conditions to other compounds of the same or similar structure.
The rejection of claims 1, 3-14, 18-21  under 35 U.S.C. 103 as being unpatentable over L'Helgoual'ch, Journal of Organic Chemistry, 2008, 73 (1), pp.177-183 in view of  Yoshihiko US 9,120,792 is maintained. Applicant's arguments filed March 2, 2020 have been fully considered but they are not persuasive.  The traversal is combined with L'Helgoual'ch and the arguments are unpersuasive for the reasons as discussed above.  With regard to the temperature, applicants’ representative claimed that L'Helgoual'ch is conducted at 0oC, however the reaction is conducted at room temperature. Scheme 3 arrow actually states “rt”.  The experimental section also shows a reaction at room temperature.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or the compounds are known intermediates for specific drugs and pesticides.  Generally in chemistry methods go from specific to the general, so it is entirely reasonable to suggest that once a synthetic method is discovered like that of L'Helgoual'ch for fused 5-membered heteroaryls, the artisan of ordinary skill would apply the conditions to other compounds of the same or similar structure. L'Helgoual'ch's yields are in the 52-69% range in Table 2 which is in line with the yields in the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-14, 18-21   is/are rejected under 35 U.S.C. 103 as being unpatentable over Frischmuth “New In Situ Trapping Metalations of Functionalized Arenes and Heteroarenes with TMPLi in the Presence of ZnCl2 and Other Metal Salts” Angew. Chem. Int. Ed. 2014, 53, 7928 –7932  in view of  Yoshihiko US 9,120,792.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Frischmuth teaches the process of the instant claim 1 to prepare benzothiazole  on page 40 of the supporting information. Benzothiazole was reacted with the organozinc base TMPZnCl, (TMP is the formula (NR3R4)2Zn, where R3/R4 form piperidine substituted with 4 methyl groups) the base of claim 6 where x is 1,  and I2 to give the compound of Formula I where Hal is I, Q6 is N, Q4 is S, Q3 is C, Q5 is C, Q1 is CR6, and Q2 is CR6 where R6 is H, and A is A, which is the substructure Q7 in claim 2 where A is H (although A may not be H in claim 2). “2-Iodobenzothiazole was prepared by reaction of benzothiazole (135 mg, 1.0 mmol) dissolved in anhydrous THF (1 mL) and TMPZnCl·LiCl (1.10 M, 1.0 mL, 1.1 mmol) at 25 °C for 20 min and quenched with a solution of iodine (254 mg, 1.0 mmol) in THF (1 mL).”   The equivalents of reagents fall within the scope of claims 8 and 10.  THF is the solvent meeting the limitations of claim 12. The temperature falls within the range of claims 13-14. The temperature falls within the range of claims 13-14, 18. Iodine is I2, meeting claim 21.
Yoshihkio teaches the use of various halogenated heterobicycles of instant formulae Q2, Q3, Q5, Q6, Q8, Q9, as Formula 16-1 at column 51:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A1 is defined as O, S or NR9, A2 as CR10 or N and A3 as CR11 or N.  The R2/R3 group being equivalent to the instant A group.  Specific intermediates used in the examples are disclosed at column 124 including:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

This is a compound of Formula Q2 where A is CF3 and R7 is alkyl (methyl).
B)	Ascertaining the differences between the prior art and the claims at issue.
Frischmuth does not use his method to prepare substituted benzothiazoles or all the fused 5 membered heteroaromatic rings of claim 2. 
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect the method of Frischmuth to additional compounds.  The process of Frischmuth should be immediately applicable to further heteroaryls. One would be motivated to prepare such compounds since they are of great industrial 
	Frischmuth explains that the low temperature is required for substrates that present challenges in site selective metallation.  Under thermodynamic control (higher temperature, like room temperature) a different site may be metallated than the one at low temperature. Scheme 4 on page 7929 explains the situation for thiophene-2-ethylcarboxylate, 1c. 

    PNG
    media_image8.png
    200
    942
    media_image8.png
    Greyscale

 If the reaction is conducted at a lower temperature (kinetic control, -78oC) the 3 substituted product is the predominant compound, while higher temperatures favor the 5 substituted compound.  As Frischmuth explains, “Metallation at this position [the 5-position], is favored for thermodynamic reasons since H5 is the most acidic hydrogen atom in the molecule.” In order to determine the thermodynamic product all one needs to do is simply look at the most acidic proton, for benzothiazole which “dissolved in anhydrous THF (1 mL) and TMPZnCl·LiCl (1.10 M, 1.0 mL, 1.1 mmol) at 25 °C for 20 min and quenched with a solution of iodine (254 mg, 1.0 mmol) in 
	Practically speaking if one were to conduct any of these reactions on a large scale the temperature would be optimized, since cooling on a large scale is quite expensive.  This is routine optimization for a process chemist.  This point is well settled and the subject of numerous cases, where the values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).  All of this is especially true in light of the clear teaching that temperature is results effective. 

1, 3-14, 18-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over L'Helgoual'ch, Journal of Organic Chemistry, 2008, 73 (1), pp.177-183 in view of  Yoshihiko US 9,120,792.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
L'Helgoual'ch, teaches the process of the instant claim 1 to prepare benzoxazole (Q4), benzothiaazole (Q7), Benzo[b]thiophene, and Benzofuran. L'Helgoual'ch  reacted various compounds of formula Q-H ( Table 2 page 180, entry 1 benzoxazole (Q4), entry 2 benzoxazole (Q7), entry 3 Benzo[b]thiophene ( Q1-Q2 are CH, Q3 and Q5 are C, Q4 is S, Q6 is CH),  entry 4 Benzofuran ( Q1-Q2 are CH, Q3 and Q5 are C, Q4 is O, Q6 is CH), with ZnCl2–TMEDA and LiTMP (TMP is the formula (NR3R4)2Zn, where R3/R4 form piperidine substituted with 4 methyl groups) to generate the organozinc intermediate which then was reacted with I2. NMR and other experiments confirm the reaction proceeds with generation of (TMP)2Zn as discussed on page 180. The generation of (TMP)2Zn proceeds via reaction of LiTMP and ZnCl2 where the intermediate (TMP)ZnCl is generated in situ meeting the limitation of claim 6. The equivalents of reagents fall within the scope of claims 8 and 10.  THF is the solvent meeting the limitations of claim 12. The temperature falls within the range of claims 13-14.  The general procedure is on page 181 column 2:
General Procedure 1 for the Deprotonation—Iodination of Heterocycles. To a stirred, cooled (0 °C) solution of 2,2,6,6-tetramethylpiperidine (1.1 mL, 6.0 mmol) After 2 h at room temperature, a solution of I2 (1.5 g, 6.0 mmol) in THF (10 mL) was added. The mixture was stirred overnight before addition of an aqueous saturated solution of Na2S2G3 (4 mL) and extraction with EtOAc (3 x 20 mL). The combined organic layers were dried over MgSCL, filtered, and concentrated under reduced pressure.

 Yoshihkio teaches the use of various halogenated heterobicycles of instant formulae Q2, Q3, Q5, Q6, Q8, Q9, as Formula 16-1 at column 51:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A1 is defined as O, S or NR9, A2 as CR10 or N and A3 as CR11 or N.  The R2/R3 group being equivalent to the instant A group.  Specific intermediates used in the examples are disclosed at column 124 including:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

This is a compound of Formula Q2 where A is CF3 and R7 is alkyl (methyl).

B)	Ascertaining the differences between the prior art and the claims at issue.
L'Helgoual'ch does not use his method to prepare all the fused 5 membered heteroaromatic rings of claim 1 but was conducted on benzoxazoles, benzothiazoles, benzo[b]thiophene, or benzofurans.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect the method of L'Helgoual'ch to additional compounds.
The process of L'Helgoual'ch is applicable to further heterobicycles since  the reaction was conducted on benzoxazoles, benzothiazoles, benzo[b]thiophenes, or benzofurans. One would be motivated to prepare such compounds since they are of great industrial significance for the pharmaceutical and agrochemical industry and are important intermediates for the preparation of compounds that are effective as drugs or pesticides.  As shown by Yoshihiko additional halogenated heterobicycles of instant formulae Q2, Q3, Q5, Q6, Q8, Q9 would be desirable intermediates for the synthesis of the pesticides disclosed therein.  One would be motivated to use the process because it would provide access to the more reactive bromides and iodides which would function as hotter electrophiles in the synthesis of Yoshihiko.  Since all of these starting materials have an acidic proton and an ortho-directing group the application of the method of L'Helgoual'ch to additional substrates would be straightforward.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625